UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4462


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CALVIN JAMES HALL, a/k/a Kebo,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:12-cr-00513-JFA-16)


Submitted:   October 28, 2015             Decided:    November 10, 2015


Before NIEMEYER   and   KING,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd Hagins, THE HAGINS LAW FIRM, LLC, Columbia, South Carolina,
for Appellant. William N. Nettles, United States Attorney, J.D.
Rowell, Assistant United States Attorney, Leslie R. Caldwell,
Assistant Attorney General, Sung-Hee Suh, Deputy Assistant
Attorney General, Thomas E. Booth, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Calvin Hall appeals his convictions and life sentence for

conspiring to participate in racketeering activity, in violation

of 18 U.S.C. §§ 1962(d), 1963(a) (2012) (Count 1); conspiring to

possess with intent to distribute 280 grams or more of cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846

(2012)   (Count     10);    two    counts         of   possessing         with    intent       to

distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C),    18    U.S.C.     §     2    (2012)       (Counts      14,    44);        using    a

telephone to facilitate a drug conspiracy, in violation of 21

U.S.C.   §    843(b)       (2012),       18     U.S.C.     §    2    (Count           47);   and

interfering with commerce by robbery, in violation of 18 U.S.C.

§§ 2, 1951 (2012) (Count 83).

      On appeal, Hall contends that (1) evidence seized during

the   traffic      stop    should        have      been    suppressed        because         the

attending     officer       lacked        reasonable        suspicion            of     illegal

activity; (2) evidence obtained from Hall’s cell phone should

have been suppressed, despite the good faith exception to the

exclusionary       rule      and     the          independent       source            doctrine;

(3) wiretap     evidence     should       have      been   suppressed        because         the

district court clearly erred in finding that the wiretap was

necessary; and (4) his sentence contravened United States v.

Alleyne, 133 S. Ct. 2151 (2013).                  We affirm.



                                              2
                                                  I

       When evaluating a district court’s denial of a motion to

suppress evidence, we review its legal determinations de novo

and    its        factual     determinations             for     clear       error.          United

States v.         Sowards,        690    F.3d    583,     587       (4th    Cir.   2012).         We

construe      the     evidence          “in     the    light        most    favorable        to   the

Government, the prevailing party below.”                            Id.

                                                  A

       “When a police officer stops an automobile and detains the

occupants         briefly,    the       stop     amounts       to    a     seizure”     under     the

Fourth Amendment.             United States v. Digiovanni, 650 F.3d 498,

506    (4th       Cir.    2011).           An     officer       “may        initiate     a    brief

investigatory stop if the officer has reasonable suspicion to

believe       that       ‘criminal        activity        may       be     afoot.’”          United

States v. Griffin, 589 F.3d 148, 152 (4th Cir. 2009) (quoting

Terry v. Ohio, 392 U.S. 1, 30 (1968)).

       To    determine       whether          reasonable       suspicion       exists,       courts

conduct       a    “totality        of     the        circumstances”          inquiry,       asking

“whether the officer had a particularized and objective basis

for    suspecting           the     particular          person        stopped      of    criminal

activity.”          Id. (internal quotation marks omitted).                             Reasonable

suspicion is “a commonsense, nontechnical conception that deals

with the factual and practical considerations of everyday life

on    which       reasonable       and    prudent        men,       not    legal   technicians,

                                                  3
act.”     United States v. McCoy, 513 F.3d 405, 411 (4th Cir. 2008)

(brackets and internal quotation marks omitted).

     Generally,      when    an     officer      effects       a   Fourth     Amendment

seizure    based   in     large   part    on    information        received      from   an

informant, the reliability of that informant is an important

consideration       in     determining         whether        reasonable      suspicion

existed.     See United States v. DeQuasie, 373 F.3d 509, 518-19

(4th Cir. 2004).          Reasonable suspicion depends as much on the

“content (or quantity)” of the information provided as it does

on the “reliability (or quality)” of the information.                             United

States v. Perkins, 363 F.3d 317, 329 (4th Cir. 2004).

     Applying      these    standards      to     the    record      before      us,    we

conclude that the police officer in this case had reasonable

suspicion    to    stop    Hall’s    vehicle.           The    reliability       of     the

informant is not in question, and the police knew that drug

deals often occurred at the arranged location.                        Moreover, the

timing of Hall’s arrival and his behavior were inconsistent with

the informant’s information and, together, provided reasonable

suspicion.        Accordingly,      the   district       court     did     not   err    in

denying Hall’s motion to suppress the evidence obtained as a

result of the traffic stop.

                                          B

     Hall next challenges the admission of evidence found in a

forensic search of his phone.              The exclusionary rule prohibits

                                          4
introducing      “evidence        obtained              in    violation    of     a    defendant’s

Fourth Amendment rights, but the sole purpose of the rule is to

deter future Fourth Amendment violations, and its application

properly has been restricted to those situations in which its

remedial purpose is effectively advanced.”                                 United States v.

Stephens,      764    F.3d     327,       335       (4th       Cir.    2014)     (citations      and

internal quotation marks omitted), cert. denied, No. 14-1313,

2015 WL 1970174 (U.S. Oct. 5, 2015).                                As a result, “when the

police act with an objectively reasonable good-faith belief that

their conduct is lawful, . . . the deterrence rationale loses

much of its force, and exclusion cannot pay its way.”                                       Davis v.

United States, 131 S. Ct. 2419, 2427-28 (2011) (citation and

internal       quotation          marks         omitted).                 Consequently,          the

exclusionary         rule     does    not       apply          to     searches    conducted       in

accordance with then-binding appellate precedent, even if that

precedent is later overruled.                   Id. at 2423-24.

     In this case, at the time of the search, this court had

ruled   that    the     contents          of    a       cell    phone    could        be   retrieved

without    a   warrant        during       a    search         incident    to     arrest.        See

United States v. Murphy, 552 F.3d 405, 410-12 (4th Cir. 2009).

While the Supreme Court later held to the contrary, in Riley v.

California,      134     S.    Ct.        2473,         2484-85       (2014),    the       searching

officer’s      conduct      was      in    accord            with   then-binding           precedent.



                                                    5
Therefore, the district court properly declined to suppress the

evidence obtained.

                                           II

     Hall challenges the district court’s admission of evidence

secured by wiretap.          We review a district court’s determination

of the necessity for a wiretap under 18 U.S.C. § 2518 (2012) for

abuse of discretion.         See United States v. Wilson, 484 F.3d 267,

280 (4th Cir. 2007).

     To justify a wiretap, the Government must demonstrate that

“normal investigative procedures have been tried and have failed

or reasonably appear to be unlikely to succeed if tried or to be

too dangerous.”         18 U.S.C. § 2518(3)(c).               The burden imposed by

this provision “is not great, and the adequacy of such a showing

is to be tested in a practical and commonsense fashion that does

not hamper unduly the investigative powers of law enforcement

agents.”        Wilson,    484    F.3d    at    281   (internal      quotation      marks

omitted).       “[T]he Government need only present specific factual

information       sufficient      to   establish       that    it   has   encountered

difficulties       in   penetrating        the      criminal      enterprise     or    in

gathering       evidence   such    that    wiretapping        becomes     reasonable.”

Id. (brackets and internal quotation marks omitted).

     We    have     upheld   findings          of   necessity     where   traditional

investigative       techniques     revealed         some   illegal    activity,       but

failed     to     adequately      penetrate         the    full     extent     of     the

                                           6
conspiracy.           Wilson, 484 F.3d 267; United States v. Leavis, 853

F.2d     215,     221     (4th   Cir.       1988).         In     Wilson,       traditional

investigative          techniques      provided         valuable        information,      but

failed      to    “identify      the    higher-ups         of     the      conspiracy,”    or

“uncover the conspiracy’s cocaine source and the extent to which

the coconspirators distributed it for resale.”                             484 F.3d at 281.

Upholding        the     district      court’s          finding       of    necessity,     we

emphasized        that    wiretaps         are       particularly       necessary    “where

crimes are committed by large and sophisticated organizations.”

Id.      Indeed, “read[ing] the statute in an overly restrictive

manner . . . could result in helping insulate more complex and

sophisticated conspiracies.”                Id.

       We    find      Hall’s    case       materially       indistinguishable            from

Wilson.          Consequently,        the    district       court       correctly    denied

Hall’s motion to suppress this evidence.

                                             III

       Finally, Hall contends that the district court erred in

sentencing him.          We review de novo a constitutional challenge to

a sentence.           United States v. Dowell, 771 F.3d 162, 167 (4th

Cir. 2014).

       The Due Process Clause and the Sixth Amendment require that

any fact that raises the minimum or maximum sentence a defendant

faces must be charged in the indictment and admitted by the

defendant        or    proven    to    a    jury       beyond     a     reasonable   doubt.

                                                 7
Alleyne v. United States, 133 S. Ct. 2151, 2155, 2160-63 (2013).

Excepted from this general requirement is the fact of a prior

conviction.         Almendarez-Torres v. United States, 523 U.S. 224

(1998); see Alleyne, 133 S. Ct. at 2160 n.1 (refusing to revisit

Almendarez-Torres).

      When a defendant is convicted of a drug conspiracy, “prior

felony drug convictions that fall within the conspiracy period

may   be    used     to    enhance       the     defendant’s         sentence        if     the

conspiracy continued after his earlier convictions were final.”

United States v. Smith, 451 F.3d 209, 224-25 (4th Cir. 2006).

Under 21 U.S.C. § 841(b)(1)(A), a defendant convicted of a drug

trafficking offense “after two or more prior convictions for a

felony drug offense have become final” is subject to a mandatory

sentence of life imprisonment.

      The    district      court’s      failure        to    seek    from    the     jury     a

specific     verdict      as   to    whether      Hall’s      participation          in     the

conspiracy     continued         after     the        date    on     which     his        prior

convictions became final was harmless beyond a reasonable doubt.

Under Count 44, the jury determined that on June 26, 2012, Hall

received cocaine from individuals who were known members of the

Bloods,     which    he   then      intended     to    distribute.           Hall’s       prior

convictions became final in October 2011.                           Thus, the district

court’s failure to obtain a specific finding from the jury that



                                           8
Hall   participated   in   the   conspiracy   beyond   October   2011   was

harmless.

                                    IV

       We affirm the district court’s judgment and deny Hall’s

motion to file a pro se brief.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                     9